DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “executing a match-up game in a plurality of player characters...”  It is unclear how a game can be executed in a plurality of player characters.  Perhaps Applicant means, “executing a match-up game including a plurality of player characters...”?
Claim 1 recites “a game” in line 5.  It is unclear how this game relates to the match-up game recited in line 1.
Claim 1 recites the limitation "the progress of the game" in lines 6 & 7.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear how “the game” relates to the “match-up game” of line 1.
Claim 1 recites the limitation "the ranking" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a player" in line 10.  It is unclear how this “player” relates to the “player” of line 5.
Claim 1 twice recites the limitation "the specified player" in lines 13 & 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "from other players" in line 14.  It is unclear how these “other players” correspond to the various “players” recited earlier in the claim.
Claim 1 recites the limitation "the player concerned" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear how this player corresponds to the “players” recited earlier in the claim.  
Claim 1 recites “in association with each other” in lines 14 & 15.  What are associated with each other and how are they associated?  Frankly, Examiner cannot even begin to guess what this limitation means.
Claim 2 recites the limitation "a virtual space" in line 4.  It is unclear how this “virtual space” corresponds to the “virtual space” recited in claim 1.
Claim 2 recites the limitation "the identification information" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the status" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the identification information" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 recite the limitation "the appropriate specific player" in each claim.  There is insufficient antecedent basis for this limitation in the claims.
Claim 2-6 & 11 recite the limitation "the terminal" in the claims.  There is insufficient antecedent basis for this limitation in the claim.  It should be noted that claim 1 recites “the terminal device.”
Claims 2-6, 9 & 11 recite the limitation "the specific player character" in the claims.  There is insufficient antecedent basis for this limitation in the claims.
Claim 4 is so unclear that no examination can be attempted.  The claim recites “the invalidated status invalidating the non-recognizable status or the camouflage status of the specific player character which is operated by the specified player…”  It is unclear what is happening in the claim. It appears that the claim is requiring the status of a player character as camouflaged or unrecognizable that is controlled by a “specific player” not to be shown to the “specific player” who controls the player character.  But that does not appear to be what is being described in the specification.  
Claim 9 recites the limitation "the appropriate player" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “a player.”  It is not clear how this “player” corresponds to the “players” recited in claim 1.  
Claim 10 recites the limitation "the specific player" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not clear how this “player” corresponds to any of the myriad of “players” listed earlier in claims 1 & 10.
Claim 10 recites the limitation "the given condition" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “a player.”  It is not clear how this “player” corresponds to the “players” recited in claim 1.
Claim 11 recites the limitation "the player" in line 3.  It is not clear how this “player” corresponds to any of the myriad of “players” listed earlier in claims 1 & 10.  
Claim 11 recites the limitation "the terminal provided with player-related information" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites providing information of the match-up game to a terminal device.  
Claim 11 recites the limitation "the specific player" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not clear how this “player” corresponds to any of the myriad of “players” listed earlier in claims 1 & 10.
Claim 11 recites the limitation "the given condition" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-14 have the same problems as claim 1.
The claims are replete with errors under §112, 2nd paragraph.  Examiner has made an earnest effort to list them all, but there are so many errors that the list might not be complete.  Applicant is urged to review the claims carefully before filing a response to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 & 5-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bacon et al. (United States Pre-Grant Publication 2015/0080131)
Claim 1, 12-14:  Bacon teaches a game system for executing a match-up game in a plurality of player characters within a game field formed in a virtual space and providing information of the match-up game to a terminal device (104). (¶0053)  The game system (Fig 8) includes an information manager (865) that manages player-related information relating to each player stored in a storage for each player during a game and variable information (i.e., a player’s score) stored in the storage associated with each player and varied according to the progress of the game in the corresponding player.  (¶ 0040-0046 describes in detail “Storing Game-Related Data.”)  There is ranking determining processor that determines the ranking of each player based on the stored variable information at a given timing.  (¶ 0039 describes ranking players according to their score.) There is a specifying processor that specifies a player that satisfies a given condition (i.e., the players with the highest score) as a specific player based on the ranking of each player.   There is an information provider that provides the player-related information stored in association with the specified player – the system displays a leaderboard listing the player with the highest score for a particular location. Fig 7.) There is identification information of identifying the specified player from other players, to the terminal device of the player concerned, in association with each other. Fig 7 shows the identification (i.e., Name) of each player on the leaderboard.
Claim 2:  The information provider provides, as the player-related information, coordinate information (i.e., the address of the leaderboard location – Fig 7, 706.) including at least coordinates of the specific player character which is operated by the specific player within a virtual space, to the terminal of the appropriate specific player, in association with the identification information of the specific player.  Any player may view the leaderboard for a specific location (i.e., coordinates).  These are the coordinates of the specific player character which is operated by the specific player within a virtual space.  NOTE TO APPLICANT: A minor amendment in the claims would overcome this rejection and would probably result in allowance of the application.  As written, the “coordinates” can include real-world locations.  If the claims are amended to specify that the coordinate information is virtual world coordinate information and the coordinates of the specific player character are virtual world coordinates, this rejection would be overcome.  Moving the material in this claim (when so amended) to the independent claims would very likely result in allowance – though, of course, further search would be necessary depending on the exact wording of the amended claims. This, of course, assumes that Applicant amends the claims to comply with the requirements of §112, 2nd paragraph.
Claim 3:  The information provider provides, as the player-related information, status information representing the status of the specific player character which is operated by the specific player, to the terminal of the appropriate specific player, in association with the identification information of the specific player.  The leaderboard provides status information (i.e., ranking in the location) to every player.  Fig 7 shows that the ranking is shown in association with the identification information of the specific player.
Claim 5:  The information provider provides, as the player-related information, action information of the specific player character which is operated by the specific player, to the terminal of the appropriate specific player, in association with the identification information of the specific player.  This is how video games work.  A person cannot play a videogame unless he is provided with the actions of the player character he controls.  
Claim 6:  The information provider provides, as the player-related information, action history-related information indicating action history of the specific player character which is operated by the specific player during the game, to the terminal of the appropriate specific player, in association with the identification information of the specific player.  The leaderboard shows the points earned in the past by each player.  This is history-related information indicating action history of the specific player character.
Claim 7:  The information provider changes a content of the player-related information which is provided to the terminal device of the appropriate specific player, according to the ranking of the specific player.  The leaderboard is updated (using publication module, 330) according to the ranking of each player including the specific player.
Claim 8:  The information provider changes a display frequency of the player-related information which is provided to the terminal device of the appropriate specific player according to the ranking of the specific player.  The player-related information of higher-ranking players is displayed and provided to the terminal devices of the appropriate specific player more often than the data of a lower-ranking player.  Thus the frequency of the display is based on the ranking of the specific player.  
Claim 9:  The information provider changes a display content of the player-related information of the specific player for displaying according to the ranking of the specific 
Claim 10:  The specifying processor specifies a player which has a predetermined ranking determined based on the ranking of each player, as the specific player which satisfies the given condition.  The player with the highest score is listed at the top of the leaderboard.
Claim 11:  The specifying processor specifies a player (i.e., the leader) which has a predetermined ranking (i.e., the top ranking) determined based on the ranking of the player which has the terminal provided with player-related information, as the specific player which satisfies the given condition.  The player with the highest score or most points satisfies a given condition (i.e., the condition of having the highest score or points) and is the specific player who is the leader.  All players have terminals provided with player-related information since all may view the leaderboard.

Information Disclosure Statement
The information disclosure statement filed 19 September 2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447.  The examiner can normally be reached on M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799